 

Exhibit 10.2

 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (as amended, supplemented, or otherwise
modified from time to time, this “Assignment and Assumption”) is made as of
September 24, 2018 (the “Effective Date”), by and among LBE Partners, LLC, a
Delaware limited liability company (the “Company”), ICO Liquidating Trust, LLC
(“the “Assignor”), and Petro River Oil Corp, a Delaware corporation (the
“Assignee”).
 
WHEREAS, the Assignor is a member of the Company and owns 66.67% of the
membership interests of the Company (collectively, “Membership Interests”);
 
WHEREAS, the Assignors desires to transfer to the Assignee all of its Membership
Interest of the Company;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, intending to be legally bound, the parties
hereby agree as follows:
 
1. Assignment. Each Assignor hereby irrevocably and unconditionally assigns,
transfers, and delivers to the Assignee the Membership Interests.
 
2. Assumption. The Assignee hereby accepts such transfer and assignment of the
Membership Interests, and the rights and obligations pertaining thereto.
 
3. Binding Effect. This Assignment and Assumption will be binding upon and will
inure to the benefit of the parties hereto and their respective successors and
assigns. Except for the parties to this Assignment and Assumption and their
respective successors and assigns, no person or entity is or will be entitled to
bring any action to enforce any provision of this Assignment and Assumption
against any of the parties.
 
4. Governing Law. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF OR ANY OTHER PRINCIPLE THAT
COULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
 
5. Amendment. This Assignment and Assumption may be amended only by written
instrument duly signed by each of the parties to this Assignment and Assumption.
 
6. Further Assurances. Each party to this Assignment and Assumption hereby
agrees, without further consideration, to execute and deliver, or cause to be
executed and delivered, such additional documents, instruments, conveyances and
assurances and take such further action as may be reasonably necessary or
conducive to the full performance of the terms and provisions of this Assignment
and Assumption.
 
 
7. Counterparts. This Assignment and Assumption may be executed in one or more
counterparts and by facsimile signature, all of which taken together shall
constitute one and the same instrument.
 
 

 
 
 
IN WITNESS WHEREOF, the Assignor and the Assignee have duly executed this
Assignment and Assumption as of October 2, 2018.
 
 
COMPANY:
 
LBE PARTNERS, LLC
 
 
By: /s/ Scot Cohen

Name: Scot Cohen
Title: Manager
 
ASSIGNOR:
 
ICO LIQUIDATING TRUST, LLC
 
 
By: /s/ Scot Cohen

Name: Scot Cohen
Title: Manager
 
ASSIGNEE:
 

PETRO RIVER OIL CORP.
By: /s/ Stephen Brunner
Name: Stephen Brunner
Title: President
 
 
 
 
